DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of U.S. Provisional Application 62/841,143, filed 30 April 2019. Upon review of the specifications of the provisional application the examiner has determined that the provisional application adequately supports and enables the subject matter of the claims in the non-provisional application. Thus the provisional effective filing date of 30 April 2019 has been used in examining the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 May 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercuri, et al. US PG Pub 20190013933.
Regarding claims 1, 8, and 15, Mercuri, et al. teaches receiving a transaction for a blockchain to update a data record persistently stored on the blockchain, the transaction specifying updated values for one or more of a plurality of data elements of the data record (Mercuri, et al. [0025] "The blockchain may receive events associated with the blockchain object from an event stack of the system in the form of messages addressed to the blockchain object's unique address."); and updating correlated data records separate from the blockchain in a database system to match the updated values for the data record in the blockchain (Mercuri, et al. [0048] "The system 100 may use the correlation id 162 to synchronize the blockchain object 108X on the first blockchain 120X and the blockchain object 108Y on the second blockchain 120Y.").
A common method of implementing blockchains is by using a database, thus synchronizing a second blockchain with a first includes synchronizing a database with a blockchain.
Regarding claims 2, 9, and 16, Mercuri, et al. teaches wherein the updating is triggered by an event generated by consensus to update the data record in the blockchain (Mercuri, et al. [0060] "The peer may publish the new block after the node generates the new block based on a consensus protocol of the first blockchain 120X. Examples of consensus protocols for the first blockchain 120X may include proof of work, proof of stake, gossip about gossip, directed acyclic graph or the like."
Regarding claims 5, 12, and 19, Mercuri, et al. teaches generating new correlated data records as a result of finding no existing correlated data records (Mercuri, et al. [0025] "The system may deploy the message as a message blockchain object addressed to the first blockchain object at the first blockchain object's unique address in a new block of the blockchain.").
A new block will only be created when the object addressed does not already exist.
Regarding claims 6, 13, and 20, Mercuri, et al. teaches wherein the data elements to be updated include metadata for the data record, where the metadata is updated into corresponding tables in the data records in the database system (Mercuri, et al. [0076] " the identity service 192 may generate metadata information in the off-chain storage 110 that maps the off-chain identity of the participant with the on-chain identity of the participant for the blockchain object 108.").
Regarding claim 8, Mercuri, et al. teaches a non-transitory computer readable storage media having instructions stored thereon (Mercuri, et al. [0026] “Computing device 101 typically includes a variety of non-transitory computer readable media.”). For other aspects of claim 8 see examiner comments above regarding claim 1.
Regarding claim 15, Mercuri, et al. teaches a non-transitory computer readable medium to store instructions (Mercuri, et al. [0026] “Computing device 101 typically includes a variety of non-transitory computer readable media.”). For other aspects of claim 15 see examiner comments above regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 10, 11, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri, et al. US PG Pub 20190013933 as applied to claim 1 above, and further in view of Meadow US PG Pub 20190120929.
Regarding claims 3, 10, and 17, Mercuri, et al. teaches identifying correlated data records using a unique identifier or a transaction type (Mercuri, et al. [0024] "The blockchain object deployed on the blockchain may be assigned a unique address. The unique address may be used to identify the blockchain object and to interact with the blockchain object."). Mercuri, et al. does not teach where the unique identifier is a universally unique identifier (UUID). Meadow teaches where the unique identifier is a universally unique identifier (UUID) (Meadow [0034] “A UUID may be created and used to identify something with reasonable confidence that a same identifier will not be unintentionally created by anyone to identify something else.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Mercuri, et al. with Meadow, that in order to identify blockchain objects using a hash value that is practically unique, they would combine the use of a universally unique identifier (UUID) from Meadow with addressing blockchain objects using a unique identifier from Mercuri, et al.
Regarding claims 4, 11, and 18, Mercuri, et al. teaches retrieving the data record from the blockchain (Mercuri, et al. [0158] "The system 100 may retrieve the current state of blockchain objects 108X and/or 108Y from the data repository 179"); updating the data record to include the UUID also assigned to a related entity (Mercuri, et al. [0024] "The blockchain object deployed on the blockchain may be assigned a unique address. The unique address may be used to identify the blockchain object and to interact with the blockchain object."); writing the updated data record having the UUID included therein to the blockchain (Mercuri, et al. [0025] "The blockchain may receive events associated with the blockchain object from an event stack of the system in the form of messages addressed to the blockchain object's unique address."). Where the unique address is a UUID as taught by Meadow as in claim 3.
Regarding claims 7 and 14, Mercuri, et al. teaches wherein a plurality of unique identifier are stored in the data record to correlate with a plurality of data records in the blockchain and in the database system each with corresponding unique identifier (Mercuri, et al. [0099] "The address uniquely identifies the first blockchain object 108X on the first blockchain 120X. The system 100 may store the address in the data repository 179."). Mercuri, et al. does not teach where the unique identifier is a universally unique identifier (UUID). Meadow teaches where the unique identifier is a universally unique identifier (UUID) (Meadow [0034] “A UUID may be created and used to identify something with reasonable confidence that a same identifier will not be unintentionally created by anyone to identify something else.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Mercuri, et al. with Meadow, that in order to identify blockchain objects using a hash value that is practically unique, they would combine the use of a universally unique identifier (UUID) from Meadow with addressing blockchain objects using a unique identifier from Mercuri, et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Th 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163